Citation Nr: 0021512	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-10 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 18 to March 6, 
1996.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision by the RO.

The RO has heretofore characterized one of the veteran's 
claims on appeal as entitlement to service connection for a 
urinary disorder.  In his notice of disagreement, however, 
the veteran specifically stated that he was seeking service 
connection, not for a "urinary" disorder, but rather for a 
"genitourinary" disorder.  Consequently, and for purposes 
of clarity, the Board has re-characterized that issue as set 
forth above.


FINDINGS OF FACT

1.  Medical evidence has been received which shows that the 
veteran has been given recent diagnoses of renal colic, 
nephrolithiasis, left epididymitis, and inflammation of 
varicocele; however, no competent evidence has been received 
to show that any of these problems can in any way be 
attributed to service or continued symptoms since service.

2.  Medical evidence has been received which suggests that 
the veteran had chronic back pain prior to service, and that 
the pain was aggravated during service by activities such as 
heavy lifting, running, marching, wearing a rucksack, and 
lifting a duffel bag.  Evidence has also been received which 
shows that the veteran has a current low back disorder which 
may be acquired in nature (variously diagnosed as 
spondylolysis, lumbar spondylolisthesis, etc.), and which 
tends to demonstrate continuity of low back symptomatology 
since service.


CONCLUSIONS OF LAW

1.  The claim of service connection for a genitourinary 
disorder is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).

2.  The claim of service connection for a back disorder is 
well grounded.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.306, 4.9 (1999); 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

When the veteran was examined for purposes of service 
enlistment on September 25, 1995, he denied having, or having 
ever had, any recurrent back pain or genitourinary 
difficulties.  On physical examination, his spine and 
genitourinary system were found to be normal.

Private medical records show that the veteran was treated for 
upper respiratory infections in November and December 1995.

The veteran entered onto active duty on January 18, 1996.  On 
February 8, 1996, he presented for treatment with complaints 
of, among other things, back pain.  It was noted that he had 
had the pain for two weeks, and that he had hurt his back 
while running.  The diagnostic assessment was that he had 
back strain.  The examiner prescribed Motrin and recommended 
no running, jumping, or sit-ups for five days.

On February 11, 1996, the veteran presented for treatment 
with a complaint of back pain of 10 days duration, with no 
relief from Motrin.  The diagnostic assessment was that he 
had mechanical low back pain.  The examiner recommended no 
physical training for three days.

The veteran again presented for treatment with complaints of 
back problems on February 14 and 15, 1996.  On February 15, 
1996, it was noted that he reported a long pre-service 
history of the same complaint, in the vicinity of the lumbar 
spine, and "10 months of therapy."  It was further noted 
that this pre-service history had been denied on service 
entry, and that no sign of abnormality had been noted during 
the physical examination at enlistment.  X-rays were ordered, 
and he was referred to orthopedics for further evaluation.  
It was noted on a Consultation Sheet, also dated on February 
15, 1996, that the veteran related a pre-service history of 
chronic mechanical low back pain, with 10 months of therapy, 
all of which had been denied at service entry.  It was 
further noted that physical examination had revealed no 
findings of significance, and that there were no radicular 
symptoms and no history of trauma.

On February 16, 1996, the veteran underwent an orthopedic 
evaluation.  It was noted that he was an 18-year-old with a 
four-year history of low back pain.  It was also noted that 
he had been hit in the back while playing soccer, that he had 
been treated with physical therapy, braces, and limitations 
in activity on multiple occasions by four physicians, and 
that he had continued pain that was aggravated by running, 
marching, and heavy lifting.  It was further noted that there 
was no injury, radiculopathy, or paresthesias.  Physical 
examination revealed a decreased range of motion secondary to 
pain, and tenderness to touch and palpation over the midline 
at L3-S1.  X-rays revealed no significant abnormalities other 
than spina bifida occulta at L5.  The diagnostic assessment 
was that he had chronic low back pain and spina bifida 
occulta, L5, both of which had existed prior to service.  The 
examiner recommended a service discharge on the basis of pre-
service disability, and indicated that the veteran should 
have no further duty for training purposes pending a Medical 
Board review.

Later in February 1996, an Entrance Physical Standards Board 
(EPSBD) found that the veteran "was medically unfit for 
appointment or enlistment in accordance with current medical 
fitness standards and in the opinion of the evaluating 
physicians the condition(s) existed prior to service."  The 
EPSBD report noted that that the veteran had a four-year 
history of low back pain, that he had originally developed 
the pain when he was hit in the back while playing soccer, 
and that he had been treated by his local physicians with 
physical therapy, braces, limitations in activity, and non-
steroidal anti-inflammatory medications without resolution of 
his symptoms.  The report noted that he had been seen in the 
civilian sector on multiple occasions by four different 
physicians with continuation of pain in his lower back, that 
he at times had radiation of pain down the posterior aspect 
of his thigh, crossing over the lateral aspect of his right 
lower leg with some associated numbness in the same area, 
that he had had no bowel or bladder symptomatology or injury 
after entering the service, and that, upon entering the 
service, heavy lifting, running, marching, wearing a 
rucksack, and lifting a duffel bag aggravated his back pain.  
The report also noted that no deformity was noted on physical 
examination, and that X-rays of the lumbosacral spine 
demonstrated spina bifida occulta at L5, but otherwise no 
fracture, dislocation, or degenerative changes.  The report 
listed as the final diagnoses chronic low back pain, existed 
prior to service (EPTS), and spina bifida occulta, L5, EPTS, 
and set out the following conclusions:

	This soldier has an EPTS condition that will 
preclude satisfactory completion of basic 
training with the normal rigors of physical 
activity needed in the military . . . .  He 
should be discharged from the service 
expeditiously for this EPTS condition.  He 
will be given a profile to preclude anymore 
[sic] physical training until that point in 
time.  He is placed on an L2 profile for 
release from training.

On February 28, 1996, the veteran affixed his signature to 
the EPSBD report, under a pre-printed statement worded as 
follows:

	I have been informed of the medical findings.  
Additionally, I understand that legal advice 
of an attorney employed by the Army is 
available to me or that I may consult civilian 
counsel at my own expense.  I also understand 
that I may request to be discharged from the 
US Army without delay or to request retention 
on active duty.  If retained, I may be 
involuntarily reclassified into another 
military occupational specialty based upon my 
medical condition.

Below this pre-printed material, the veteran checked a box 
corresponding to the following statement, "I concur with 
these proceedings and request to be discharged from the US 
Army without delay."  On March 6, 1996, he was discharged 
from service for failure to meet procurement medical fitness 
standards.

Private medical records show that the veteran was treated for 
acute laryngitis and allergic rhinitis in June 1996.  Records 
also show that he was treated for sinusitis, mild gastritis, 
anxiety, and headaches in October 1996, and an upper 
respiratory infection in December 1996.  The records from 
this period are entirely negative for any diagnostic 
assessments related to the genitourinary system.

A private medical record, dated on March 13, 1997, shows that 
the veteran was seen for severe left flank pain, radiating to 
the abdomen, and associated with urinary frequency.  It was 
noted that he had had the symptoms "[s]ince yesterday 
. . . ."  Physical examination revealed mild tenderness on 
the left.  The diagnostic assessment was left renal colic, 
rule out nephrolithiasis.

A report from a private physician, Peter Kratka, M.D., dated 
on March 17, 1997, shows that the veteran had a normal renal 
sonogram, and a normal X-ray evaluation of the abdomen.  A 
subsequent private treatment record, dated on March 20, 1997, 
shows that urinalysis was consistent with nephrolithiasis.  
Private records show that the veteran was again seen for left 
renal colic and nephrolithiasis in July 1997.

On August 15, 1997, the veteran was seen by a private 
examiner for complaints of occasional lower back pain.  It 
was noted that he had problems standing for long periods, and 
that he had been diagnosed with spina bifida as a child.  The 
diagnostic impression was that he had lower back pain.  X-
rays were ordered.

A subsequent report from Dr. Kratka, dated on August 19, 
1997, shows that X-rays of the veteran's lumbosacral spine 
revealed incidental spina bifida occulta of the S1 vertebral 
body, and nothing else.  It was specifically noted that there 
was no spondylolysis or spondylolisthesis, and that the disc 
spaces were preserved.  On August 26, 1997, veteran was seen 
with continued complaints of back pain, and his X-rays were 
discussed.  A diagnostic assessment of spina bifida was 
noted.

On October 22, 1997, the veteran was seen by a private 
examiner for complaints of left testicular discomfort of 
several days duration.  The examiner recorded a diagnostic 
assessment of possible left epididymitis, and referred the 
veteran to a private urologist.  The report from the 
urologist, Claude D. Wolgel, M.D., also dated on October 22, 
1997, shows diagnostic assessments of left epididymitis, 
inflammation of varicocele, and questionable history of 
recurrent renal colic.

In November 1997, the veteran filed an application for VA 
benefits for a back condition and a urinary condition.  He 
indicated that he had been treated for both conditions in 
service in February 1996.

A report from a private physician, Jay D. Tartell, M.D., 
dated in April 1998, shows that X-rays of the veteran's 
lumbosacral spine revealed no fracture, spondylolisthesis, 
disc space narrowing, or degenerative changes, but that 
lateral views appeared to show a bilateral spondylolysis of 
L5 and a transitional S1 vertebra.  The diagnostic impression 
was that he had a likely spondylolysis at L5 and a 
transitional S1 vertebra.

A private medical report, dated in October 1998, shows that 
the veteran reported no change in his lower back complaints, 
and was now complaining of some tenderness and discomfort in 
the region of the buttocks with sitting.  No imaging was 
done.  The diagnostic impression was that he had lumbar 
spondylolisthesis and an added element of ischial bursitis.

An examination report from a private physician, Kostas P. 
Veliskakis, M.D., dated in September 1999, shows that the 
veteran was seen for pain localized in both buttock areas and 
lateral hips of about three years duration.  It was noted 
that he had passed a kidney stone sometime in 1998 and had 
occasional hematuria.  It was also noted that his mother had 
passed kidney stones.  On physical examination of the 
veteran, there was no evidence of scoliosis.  X-rays of the 
lumbar spine revealed a slight tilt to the left without 
structural changes to indicate scoliosis; congenital 
variations in the transitional vertebrae, which should be the 
6th vertebra, with spina bifida occulta and lateral 
extensions of the 6th vertebra into the sacrum; and anterior 
slip Grade I at L5 with possible spondylolytic changes in the 
lamina.  The clinical impression (which was noted to not be a 
diagnosis) was that he had MLSS at L5 and a transitional 
vertebra below with Grade I slip possibly related to 
spondylolysis of the lamina of L5, bilaterally; and bilateral 
trochanteric tendinitis.

In October 1999, the veteran was again seen for his back 
complaints.  He reported that he felt about the same, with 
pain localized in the lower lumbar area at L5, which was 
tender on pressure in the prone position.  It was noted that 
he had been discharged from the Army for spina bifida, but 
that orthopedic opinions mentioned spondylolysis.  X-rays in 
October 1999 revealed a spondylitic defect, and surgery was 
discussed.

During a hearing held at the RO in April 2000, the veteran 
denied that he ever suffered from any type of back or kidney 
condition prior to service.  He said that he played soccer 
prior to service, but indicated that he first started having 
problems with his back after slipping in a kitchen during his 
period of active duty.  He said that he also fell from a rope 
in service, that he was taken to a local hospital for 
treatment at the time of that incident, and that X-rays had 
revealed some kind of fractured bone.  He said that that was 
when he was told that he was going to be discharged from the 
military, and that he was so discharged about 10 or so days 
later.  He indicated that he was very sad about being 
discharged, that his English comprehension was limited, and 
that he was in pain, and that he signed the EPSBD report 
without reading it.  He testified that the "low back 
fracture" was noted by a private physician after service, 
and that surgery was discussed.  He indicated that a private 
physician, Dr. Klein, disputed the diagnosis of spina bifida.  
With regard to his claim of service connection for a 
genitourinary disorder, the veteran testified that he had 
right-sided pain in service, along with blood in his urine.  
He said that he went on sick call for these problems, but was 
told only to drink plenty of water.  He also said that he 
received treatment for these problems after service.


II.  Legal Analysis

The veteran contends that service connection should be 
granted for a genitourinary disorder and a back disorder.  He 
maintains that both disorders had their onset in service, and 
denies any history of problems or treatment for a back 
disorder prior to service entry.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303(a), 3.306 (1999).  Service 
connection is also warranted where the evidence shows that a 
chronic disability or disorder has been caused or aggravated 
by an already service-connected disability.  38 C.F.R. 
§ 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When 
disease is shown as chronic in service, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

Mere congenital or development defects, and absent, 
displaced, or supernumary parts, are not diseases or injuries 
within the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (1999).  
Service connection may be granted, however, for disability 
due to in-service aggravation of such a condition due to 
superimposed disease or injury.  See VAOPGCPREC 82-90, 55 
Fed. Reg. 45,711 (1990).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the present case, the Board finds that the claim of 
service connection for a genitourinary disorder is not well 
grounded.  Medical evidence has been received which shows 
that the veteran has been given recent diagnoses of renal 
colic, nephrolithiasis, left epididymitis, and inflammation 
of varicocele.  However, no competent evidence has been 
received to show that any of these problems can in any way be 
attributed to service or continued symptoms since service.  
Neither has any competent evidence been received to show that 
a chronic genitourinary disorder set out at 38 U.S.C.A. 
§ 1112(a)(1) (West 1991) or 38 C.F.R. § 3.309(a) (1999) 
became manifest to a compensable degree within one year of 
service.  See 38 C.F.R. § 3.307 (1999).  Consequently, the 
claim cannot properly be considered well grounded.  The claim 
must therefore be denied.

As to the claim of service connection for a back disorder, 
however, the Board finds that evidence necessary to satisfy 
the low initial evidentiary threshold for a well-grounded 
claim has been received.  This is true because the in-service 
EPSBD report suggests that the veteran had a chronic low back 
disability ("chronic low back pain") in service in addition 
to spina bifida occulta (spina bifida occulta is itself a 
congenital defect for which VA compensation cannot be paid; 
see 38 C.F.R. §§ 3.303(c), 4.9; Godfrey v. Brown, 7 Vet. 
App. 398, 400-01 (1995)); because the EPSBD report further 
suggests that that additional disability pre-existed service, 
and was aggravated during service by activities such as heavy 
lifting, running, marching, wearing a rucksack, and lifting a 
duffel bag; and because evidence has been received which 
shows that the veteran a current low back disorder (variously 
diagnosed as spondylolysis, lumbar spondylolisthesis, etc.), 
and which tends to demonstrate continuity of symptomatology 
since service.  Under the circumstances, the Board finds the 
evidence received sufficient to establish at least a minimum 
level of plausibility.  Consequently, to this limited extent, 
the claim is granted.


ORDER

The claim of service connection for a genitourinary disorder 
is denied.

The claim of service connection for a back disorder is well 
grounded; to this limited extent, the claim is granted.



REMAND

As noted above, the Board has determined that the veteran's 
claim of service connection for a back disorder is well 
grounded.  Because the claim is well grounded, VA has a duty 
to assist him in developing the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991).

In the context of a claim for service connection, the duty to 
assist includes the duty to provide the veteran with a 
thorough and contemporaneous medical examination, one that 
includes a medical opinion as to whether the claimed 
disability is in any way related to service.  Moore v. 
Derwinski, 1 Vet. App. 401, 405-06 (1991); Witherspoon v. 
Derwinski, 2 Vet. App. 4 (1991).  Normally, in such a case, 
the examiner should review the available medical records 
prior to rendering an opinion as to the etiology of the 
disorder in question.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); VAOPGCPREC 20-95 (July 14, 1995).  Because the 
veteran has not yet been afforded such an examination, a 
remand is required.  38 C.F.R. §§ 3.326, 19.9 (1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his back that has not 
already been made part of the record, 
and should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  The 
veteran should be given a reasonable 
opportunity to respond to the RO's 
communications, and any additional 
evidence received should be associated 
with the claims folder.

	2.  After the above development has been 
completed, the veteran should be 
scheduled for an orthopedic examination 
for purposes of assessing the nature and 
etiology of any disorders affecting his 
low back.  The examiner should review 
the claims folder, to include a copy of 
this remand, examine the veteran, and 
perform any testing necessary to provide 
opinions as to each of the following 
questions:

	a.  What identifiable disorders of the 
back does the veteran currently have?  
(The examiner should provide specific 
diagnoses, and should specifically 
indicate in the report of the 
examination whether there is evidence of 
spina bifida occulta, spondylolysis, 
spondylolisthesis, and/or a transitional 
S1 vertebra.)

	b.  Of the identifiable disorders 
affecting the veteran's back, which, if 
any, are at least as likely as not 
acquired disorders (to include any 
acquired disorders superimposed on a 
congenital or development defect), and 
which, if any, more likely represent 
congenital or development defects?

	c.  Of the back disorders or components 
of disorders which are determined to be 
acquired in nature, if any, is it (1) at 
least as likely as not that the 
disorders began in service, (2) more 
likely that the disorders had their 
onset after service, or (3) absolutely 
clear that the disorders had their onset 
prior to service?  (The examiner should 
state separate opinions as to each 
acquired disorder identified, as 
applicable.)

	d.  If it is absolutely clear that an 
acquired back disorder began prior to 
service, it is at least as likely as not 
that the disorder underwent a chronic or 
permanent increase in severity during 
service?  (Again, the examiner should 
state separate opinions as to each 
acquired order identified, as 
applicable.)

	e.  If it is absolutely clear that an 
acquired back disorder began prior to 
service, and it is at least as likely as 
not that the disorder underwent a 
chronic or permanent increase in 
severity during service, is it clear 
that the increase in severity was due to 
the natural progress of the condition, 
or is it at least as likely as not that 
the disorder worsened during service 
beyond the natural progress?  (Once 
again, the examiner should state 
separate opinions as to each acquired 
order identified, as applicable.)

	A complete rationale for all opinions 
should be provided.

	3.  The RO should thereafter take 
adjudicatory action on the veteran's 
claim of service connection for a back 
disorder.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

 



